DETAILED ACTION
Notice to Applicant
In the amendment dated 10/4/2021, the following has occurred: Claim 1 has been amended; Claim 8 has been canceled.
Claims 1-7 and 9-16 are pending and are examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
The arguments submitted 10/4/2021 have been considered but are not persuasive. Applicant argues that the drawings, “reproduced and annotated below” in the Remarks (numbered page 6), show the “path M” and “path N” discussed in the specification. The drawings that are “reproduced” in the Remarks do not match the drawings on record. The drawings on record are missing multiple labels for components. See e.g.: 

    PNG
    media_image1.png
    579
    586
    media_image1.png
    Greyscale

14” which does not appear in the drawings. See the file wrapper for the instant case or the instantly published PGPub US 2021/006679 for the as-filed drawings. 
	Regarding the § 103 rejections, Applicant argues that the compression plates identified in Yamada are different from the claimed pressure plates, which are fixedly connected to the blocking member. Applicant additionally argues that there is “a gap between the pressure plate and the first case to reserve an expansion space” not found in Yamada. A review of Yamada in view of the instant claim amendments has led to a change in the rejections from anticipation under § 102 to obviousness under § 103, as explained below. Previously identified blocking members 23/24 were distinguished blocking members 21/22 in Yamada, but the blocking members appear to be similar in form and function. Although Yamada does not explicitly disclose a drainage hole in the end blocking members 21/22 as it does for blocking members 23/24, it would have been obvious to one of ordinary skill in the art to provide drainage holes “21c/22c” with the motivation to drain water from either end of the battery pack. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because:
they do not include the following reference sign(s) mentioned in the description at paragraph 0081, “path M” and “path N” 
they do not include a reference sign for “second case” 14 referred to in the specification
at least Figs. 2, 3, 5, 6, 7, and 9 appear to be missing labels for demonstrative lines pointing to components of the drawings


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-7 and 9-16 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1 now refers to “a second case (14), the second case (14) encloses the accommodating cavity (11) with the first case (13), and the second case (14) is located below the first case (13) […] and the drain hole (12) is provided in the second case (14).” A review of the drawings on record does not turn up any reference label for “a second case 14” and it is not clear how to reconcile “a second case” with the above features with the instant drawings, interpreted to be an exemplary embodiment of the instantly claimed invention. 
	Instant Fig. 7, for example, shows a drain hole 12, in what looks like the floor of accommodating cavity 11, but it is not clear where a “first case (13)” and a “second case (14)” are supposed to be, and turning to other drawings does not help. The claims are therefore indefinite, because it is not clear what 

    PNG
    media_image2.png
    732
    668
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
Claims 1-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2012/0121959 to Yamada et al.) in view of Umetani (US 2013/0248263 to Umetani), with reference to Masuyama (US Patent No. 5,392,873 to Masuyama).
	Regarding Claim 1, Yamada teaches:
a case comprising an accommodating cavity (Fig. 2, paras 0023-0026) and a plurality of drain holes 57 
the case comprising a second base portion 11 mounted on cross members in the undercarriage of a car, with a compression cover 63 (Figs. 1 and 9), wherein it was conventional in the art to provide a case cover portion for protecting the batteries and integrating them with the bottom of the car

    PNG
    media_image3.png
    639
    875
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    643
    897
    media_image4.png
    Greyscale

	Although Yamada does not explicitly depict “a first case” acting as a cover over the compression plate 63 with a gap between them, Umetani (US 2013/0248263) depicts a cover for a battery case with a clearance between the batteries and the cover (see Figs., para 0047) that protects the battery tray and is connected to cross bars to position the battery pack below a vehicle. For further evidence of ordinary skill in the art regarding the use of a top cover layer with a gap between it and an immediate battery cell cover or compression cover, see also Masuyama (US Patent No. 5,392,873), which teaches an outer cover with a gap between it and a more immediate cover for protecting the battery packs (see e.g. Figs. 3 and 6). 
	Yamada further teaches:
battery modules 12 containing battery cells 13
and blocking members 21/22/23/24 mounted to the case and disposed on one side of at least one battery module 12 in a width direction wherein at least a part of the blocking member(s) are arranged between the battery module and the drain hole(s) (Fig. 9, etc.)
wherein drain holes 23c/24c are provided in the sides of the blocking members forming the accommodating cavities and therefore formed in the bottom tray portion of the case (para 0047)
	The limitation “to block a binder for fixing the battery module from entering the drain hole” appears to be a limitation of intended use. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F. 3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The manner of operating a device does not differentiate an apparatus claim from the prior art. See MPEP § 2114. The limitation does not appear to impart any positive structural features, not even definitively claiming, for example “a binder” as part of the claimed “a battery pack,” that are not embodied in the elements above, since the vertical frame members Yamada appear to be functionally identical to the “blocking members” disclosed in the instant specification, and therefore capable of “blocking a binder” if one intended to use Yamada in such a fashion. 
	Yamada further teaches:
compression plates 63 located at the top of the battery modules that are connected to blocking members 21/22 and thereby 23/24 (Fig. 1, 4, 9, 10, para 0051)
the compression plates 63 comprising a cover plate overarching the battery cells and a connecting plate fixedly provided at an edge of the cover plate and detachably connected to a blocking member such as 21 (Fig. 4B)
	Insofar as Yamada does not explicitly depict a drain hole in the vertical members 21/22, and this claim is interpreted narrowly to require a direct bolting or fixation between the claimed “blocking 63. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. 
	Regarding Claim 2, Yamada teaches:
wherein the blocking members 23/24 are mounted to the walls of the case with notches 23c/24c that penetrate the blocking members along a thickness direction thereof and configured to enable a liquid within the accommodating cavity to flow into the drain hole(s) 57 via the notches (para 0070, etc.)
	Regarding Claim 3, Yamada teaches:
wherein the notch(es) extend to a side surface of the blocking member connected to the wall (Fig. 9)
	Regarding Claim 4, Yamada teaches:
definable blocking “portions” fixedly connected to the case on either side of the battery module, wherein the drain hole(s) 57 are located between the portions by virtue of being spaced along the vertical members 23/24, and wherein one of the definable “portions” is provided with a notch 23c/24c (para 0070, Fig. 9, etc.)
	Regarding Claim 5, Yamada teaches:
wherein there are notches on either side, and spaced out along the vertical members, and therefore locatable in definable “portions” as claimed (para 0047, Fig. 9)
Regarding Claim 6, Yamada teaches:
face to face notches (Fig. 9)
	Regarding Claim 7, Yamada teaches:
a connection portion connecting two sides of the vertical frame members 23/24 to form a U-shaped cross-section (Fig. 9)
	Regarding Claim 9, Yamada teaches:
wherein the pressure plate 63 comprises a cover plate at the top of the battery module connected to a side connecting plate in a width direction and connected to the frame detachably by bolts, and therefore connected to the blocking member (Fig. 9, etc.)
	Regarding Claim 10, Yamada teaches:
a plurality of blocking members 23/24 provided on both width sides of the battery module (Fig. 2, etc.)
	Regarding Claim 11, Yamada teaches:
wherein the blocking member 23/24 and the drain hole 57 are disposed at a wall of the case, and a plurality of drain holes 57 provided at the rear, and therefore interpreted to be “located at the lowermost of the wall” within the broadest reasonable meaning of the claim
	Even if the claim were interpreted more narrowly, however, it would have been obvious to one of ordinary skill in the art to arrange a drain hole anywhere along the length of the vertical member, including a wall edge. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. 
	Regarding Claim 12
wherein the drain pipes penetrate the ducts to communicate with hollow internal spaces below the accommodating cavity that form a reservoir cavity in communication with the drain hole 57 (Fig. 9, para 0048)
wherein the reservoir cavity can be defined to be in communication with a “reservoir portion” disposed “outside the case” because below the accommodating cavity, or wherein the reservoir portion and the case jointly form the reservoir cavity, with the broadest reasonable interpretation of the claims in light of the instant drawings (para 0049, Fig. 9)
	Regarding Claim 13, Yamada teaches:
wherein the cavity is sealingly connected with a wall of the case such that the reservoir portion of the housing and the wall enclose the reservoir cavity (Fig. 9)
	Regarding Claims 14 and 15, Yamada teaches:
a plurality of drain holes (para 0048) and wherein the bottom reservoir area covers them (Fig. 9, para 0048)
	Yamada does not teach that the reservoir is concave or recessed away from the case. Shaping the bottom of a reservoir to be concave in order to direct the flow of water was obvious within the ordinary skill in the art to reduce areas of standing water. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). See e.g. US Patent No. 5,392,873 for a concave reservoir below a battery module case. 
	Regarding Claim 16, Yamada does not explicitly teach:
a protection portion mounted on one side of the reservoir portion away from the case, completely covering the reservoir portion, with a greater hardness than the reservoir portion
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, it would have been obvious to one of ordinary skill in the art to construct the frames of Yamada with lighter, cheaper materials but still provide a hard undercover over the reservoir portion to protect the frame from environmental damage.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723